IIabpeb,* Special Judge,
delivered the opinion of the court.
The Crenshaw Oil Company operates an oil mill. Its capital stock exceeds $30,000, which amount it invested in the oil mill business. But for some reason the company did not succeed, and the value of its capital stock greatly depreciated. In the fall of 1907 the sheriff of Panola county sued the oil mill company for $350 for failure to pay the privilege license of $175, assessed by Code of 1906, § 3801: “On each cotton seed oil mill, where the capital exceeds thirty thousand dollars, and less than seventy-five thousand dollars, $175.” The case was submitted to the judge in lieu of a jury, who according to the special bill of exceptions found as follows: “The evidence shows that the amount originally invested in the oil mill business by plaintiff company exceeded $30,000. The evidence, which was undisputed, further showed that the aggregate value of all the property, real, personal, and mixed, of said company, now engaged in the oil mill business and so engaged on the 1st day of May, 1907, was $21,000. In this state of facts the court held the plaintiff liable to the privilege tax, holding that the amount of money originally invested in the business is what is meant by the word ‘capital,’ and not what was the fair market value of the property at the taxing period, and held that the capital was not affected-by depreciation of value of the property which represents the original investment”—and accordingly rendered a judgment against the oil mill company for $350.
We are of the opinion that the measure of the liability of the appellant is the value of the assets used and invested in the business during May of the year in which the tax is collected, and not the value of the assets originally used ’and invested in the business. We think this question is virtually settled by the case of Hazelhurst Oil Company v. Decell, 83 Miss. 346, 33 *777South. 412. Under the language of this statute we do not think that the value of the capital stock is material or relevant; but it is the value of the capital, or property, or assets invested and used in the business, as distinguished from the capital stock.
The judgment of the court below is reversed, and the cause remanded, to be proceeded with in accordance with this opinion.

Reversed.


 One of the judges of the court having recused himself in this case, • William R. Harper, Esq., a member of the supreme court bar was appointed and presided in his place.